Citation Nr: 1243121	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome of the right hand. 

2. Entitlement to service connection for carpal tunnel syndrome of the left hand.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from May 1994 to October 1994 and from July 1997 to February 1999 with additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded the case for further development in July 2011.  The case has since been returned to the Board f or appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the Board directed that the RO request verification of all dates that the Veteran served on active duty and verify the Veteran's dates of service in the New York Army National Guard, to include the dates for each period of active duty, active duty for training, and inactive duty for training that he attended in 1999 and 2000.  The RO was also directed to prepare a summary of such dates.  

Following the remand, the RO did contact pertinent agencies to request the Veteran's service personnel records and attempt to verify his dates of service.  Although some additional service records were obtained, the RO failed to prepare a summary of the requested information as requested by the Board.  Such information is still requested by the Board and should be obtained on remand.  

In addition, the July 2011 remand directives indicated that the Veteran should be afforded a VA examination and medical opinion to determine the etiology of his current bilateral carpel tunnel syndrome.  The record shows that such an examination was provided in January 2012 and that the examiner later rendered a medical opinion in February 2012.  Specifically, the examiner opined that it was at least as likely as not that the Veteran's carpal tunnel was incurred in or aggravated by service.  In so doing, he noted that the Veteran's carpal tunnel syndrome symptoms began prior to service in 1989 and that a diagnosis was later made in 2002.  He also stated that the Veteran's "active duty for training and no active duty other than process may have increased his symptoms." 

Thereafter, the AMC sought clarification from the VA examiner.  In a July 2012 e-mail, the examiner indicated that he could not remember the case and did not have the chart with him, yet he answered the question based on the brief case history provided by the AMC.  Specifically, he stated:

If the question arise whether the CTS was incurred in or caused by the claimed in-service injury, event, or illness, obviously the answer would be if the symptoms started before service then it can-not be the cause.  Therefore, my medical opinion should be at least as likely as not (greater than 50 percent probability) that the service is the cause for his CTS.

The Board finds these opinions to be unclear.  Moreover, the Board cannot find any records showing that the Veteran had symptoms prior to his military service, which calls into question the factual premise of the examiner's opinions.  Rather, the earliest record of any complaints is dated in 1999, and the Veteran has not asserted that he experienced them any earlier.  The Board notes that an opinion based on inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Thus, it appears that the VA medical opinion is inadequate.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's carpal tunnel syndrome.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request verification of all dates the Veteran served on active duty.  In addition, the RO should verify his dates of service in the New York Army National Guard, to include the dates for each period of active duty, active duty for training, and inactive duty for training that he attended in 1999 and 2000.  The RO should prepare a summary of such dates and associate it with the claims file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do no exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  After the development in the preceding paragraph has been completed, the RO/AMC should refer the Veteran's claims folder to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral carpal tunnel syndrome.  The examiner should be provided a summary of the Veteran's verified service dates.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The Veteran has reported that he served as a technician in service and did a lot work with his hands.  His service personnel records do show that he served as an avionic radar repairer, a multichannel transmission system operator, maintainer, and a satellite communications system operator/repairer.   The Veteran also claimed that he started to develop pain in his wrists in service, but never had it checked or diagnosed.  Instead, he has stated that the condition worsened upon discharge and that he was diagnosed within one year thereafter.  

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether the disorder manifested during a period of active duty service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  He or she should also opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's active duty service or a period of ACDUTRA or INACDUTRA, to include the Veteran's duties working with his hands as a technician during active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

